Exhibit 10.33

 

AMENDMENT NUMBER 2010-1

TO SERVICES AGREEMENT

 

This is Amendment Number 2010-1 (this “Amendment”) to the Services Agreement by
and between ING North America Insurance Corporation (the “Service Provider”) and
ING USA Annuity and Life Insurance Company, formerly known as Golden American
Life Insurance Company (the “Company”).  This Amendment is dated as of
October 1, 2010.

 

1.         Background.

 

(a)        The Service Provider and the Company are parties to a Services
Agreement, dated as of January 1, 2001, as amended by Amendment Number 2006-1 to
the Services Agreement dated as of September 11, 2006 (collectively, the
“Agreement”), pursuant to which the Service Provider provides the Company with
the Services.  Section 1(b) of the Agreement provides that the Service Provider
must maintain such facilities and equipment as it deems necessary in order to
provide the Services required by the Agreement and one of the office locations
from where the Service Provider provides such Services is the real property and
improvements located at 5780 Powers Ferry Road, NW, Atlanta, GA 30327 (the
“Atlanta Office”).

 

(b)        The Company has become the sole owner of the Atlanta Office, and the
Service Provider and the Company wish to amend Section 1 and 2 of the Agreement
to set forth the terms under which the Company will provide the Service Provider
with continued access to the Atlanta Office in order that the Service Provider
may continue to fulfill its obligations under Section 1 of the Agreement.
Capitalized terms not defined in this Amendment shall have the meaning ascribed
to them in the Agreement.

 

2.         Amendment to Section 1 of the Agreement.

 

Section 1 is amended by the addition of the following subparagraph (e):

 

“In order for the Service Provider to fulfill its obligations to the Company set
forth in the second sentence of Section 1(b), the Company shall provide the
Service Provider with the real property and improvements located at 5780 Powers
Ferry Road, NW, Atlanta, GA 30327 (the “Atlanta Office”) in exchange for the
payment of Direct and Indirect costs of the Atlanta Office, as described in
Section 2(f).  In providing the Atlanta Office to the Service Provider, the
Company agrees that it will exercise due diligence to abide by and comply with
all laws, statutes, rules, regulations, and orders of any governmental authority
in connection with its ownership of the Atlanta Office.”

 

--------------------------------------------------------------------------------


 

3.         Amendment to Section 2 of the Agreement.

 

Section 2 is amended by the addition of the following subparagraph (f):

 

“The Service Provider agrees to reimburse the Company for the Direct Costs and
Indirect Costs incurred by the Company as the owner of the Atlanta Office, which
shall be the sum of annual real estate taxes, annual depreciation, and the cost
of capital based on the Company’s average statutory book value of the property
outstanding for the applicable fiscal year, as such costs and expenses may
change from time to time.  The charges for Direct Costs and Indirect Costs for
the Atlanta Office shall be made by the Company on a monthly, quarterly or
annual basis as deemed appropriate by the Company and shall be paid not later
than forty-five days following the date of the charge.  The parties shall have
rights with respect to erroneous charges for the Atlanta Office as the parties
have under Section 2(d) of Agreement with respect to the Services, and the
Service Provider shall have the audit rights described in Section 2(d) of the
Agreement with respect to amounts reimbursed to the Company pursuant to this
Section 2(f).”

 

4.         Amended Agreement.  Except as specifically amended by this Amendment,
each and every term of the Agreement shall remain in full force and effect.

 

5.         Counterparts.  This Amendment may be executed in separate
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

ING NORTH AMERICA INSURANCE CORPORATION

 

 

 

 

 

 

 

By: /s/

Robert Falkner

 

Name:

Robert Falkner

 

Title:

Vice President

 

 

 

 

 

 

 

ING USA ANNUITY AND LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

 

By: /s/

David Pendergrass

 

Name:

David Pendergrass

 

Title:

Senior Vice President and Treasurer

 

2

--------------------------------------------------------------------------------